DETAILED ACTION

1.	This Office Action is in response to an application filed on May. 26, 2020. The original filing includes claims 1-20. A preliminary amendment is filed on May. 26, 2020. Claim 20 has been cancelled. Claim 21 has been added. Therefore, Claims 1-19 and 21 are presented for examination. Now claims 1-19 and 21 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
3.	The drawings filed on May. 26, 2020 are accepted.

Priority
4.	Acknowledgment is made of domestic priority data as claimed by applicant application is a 371 of PCT/FR2018/052902 has been filed 11/19/2018. Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (a)-(d). The certified copy of French Application FR1761152 filed on Nov. 24, 2017 has been received on 05/26/2020. 
Oath/Declaration
5.	For the record, the Examiner acknowledges that the Oath/Declaration submitted on 05/26/2020 has been accepted.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 05/26/2020, is in compliance with the provisions of 37 CFR 1.98(b). Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 17-19 are rejected under 35 U.S.C. 112d or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form.
Claim 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. When examining a dependent claim, the examiner should determine whether the claim complies with 35 U.S.C. 112(d), which requires that dependent claims contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitations of the previous claim. If the dependent claim does not comply with the requirements of 35 U.S.C. 112(d), the examiner should reject the dependent if it omits an element from the claim upon which it depends or it fails to add a limitation to the claim upon which it depends.
Claim 17 recites Information processing device, comprising …; and improperly depends on the method claim 1, it does not further limit method of claim 1. Claims 18 and 19 recites substantially the same limitations as claim 17 and are rejected with the same rationale as claim 17.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-2,  7, 9-10, and 12, 17, and 19 are not patent eligible for directed to an abstract idea.

11.	Independent method claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a convention making it possible to calculate a response from a challenge by random selection of a plurality of basic algorithmic blocks from a set of basic algorithmic blocks; transmitting the convention to a user terminal for presentation to the user; registering the convention associated with a user identifier, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “using an authentication module executed on a server”, and “transmitting”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “using an authentication module executed on a server”, and “transmitting”, language, “determining a convention” in the context of this claim encompasses the steps from practically being performed in the mind.
Similarly, the limitation of registering the convention, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites – using an authentication module executed on a server”, and “transmitting. The computer in all the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of using an authentication module executed on a server”, and “transmitting in order to determine the results that being registered such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an authentication module executed on a server”, and “transmitting based on a determined use steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 7, 9-10, and 12 further recites details of convention, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and does not add significantly more limitation. This limitation merely further the abstract idea. 
12.	Claim 17 is a device claim recites substantially the same limitations as claim 1 and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 17 does not add significantly more limitations and are rejected with the same rationale as method claim 1 above. 
13.	Claim 19 is a non-transitory, computer-readable storage medium storing claim recites substantially the same limitations as claim 1 and the use of a non-transitory, computer-readable storage medium does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 19 does not add significantly more limitations and are rejected with the same rationale as method claim 1 above. 

Claim Rejections - 35 USC § 112
14.	The following is a quotation of 35 U.S.C. 112(b):



Claims 1-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
15.	It is unclear what the intended metes and bounds of “making it possible” (as recited in claim 1); “a challenge compatible” (as recited in claim 8) “a first form that is intelligible”; “a code that can be executed” (as recited in claim 11 is intended to be); “with the user making it possible to calculate”; “a challenge compatible with” (as it is recited in claim 13). It is unclear what the intended metes and bounds of the claims are, “possible”, “compatible”, “intelligible” and “can” (interpreted differently under different systems, methods, …), therefore, can be interpreted more than one way. Applicant has failed to establish the intended metes and bounds of the claims, and thus the claims are indefinite. 
Any claim not specifically addressed above is being rejected as incorporating the deficiencies of a claim upon which it depends. 

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

20.	Claims 1-5, 7, 9-10, 12-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaafar et al. U.S. 2019/0141033 hereinafter “Kaafar” Filed May 10, 2017 with priority data filed on May 10, 2016 in view of Barton et al. U.S. 2014/0115670 hereinafter “Barton” Published Apr. 24, 2014. 

Regarding claim 1, Kaafar teaches: Method for enrolling a user with a service, using an authentication module executed on a server, (Kaafar, see ¶ [0048], “There is provided a computer implemented method for registering a user to authenticate the user”, then see ¶ [0090], “The service point 105 is a computing device that provides services to an authenticated user. For example, the service point 105 is a server operated by a service provider”), the method comprising: 
determining a convention making it possible to calculate a response from a challenge by random selection of a plurality of basic algorithmic blocks from a set of basic algorithmic blocks; transmitting the convention to a user terminal for presentation to the user (Examiner note: Kaafar does not explicitly discloses the BOLD limitations; Kaafar, see FIG. 3 along with ¶ [0110], “present on the first user interface 230 a set of cognitive information elements to the user, the set of cognitive information elements being at least part of a cognitive challenge that has a reference solution”); 
registering the convention associated with a user identifier (Kaafar, first see FIG. 4a and then see ¶ [0125], “The user name has been registered by the user with the online transaction system 100 during a registration process described in the present disclosure”).
Kaafar does not explicitly disclose: a challenge by random selection of a plurality of basic algorithmic blocks from a set of basic algorithmic blocks
However Barton teaches: a challenge by random selection of a plurality of basic algorithmic blocks from a set of basic algorithmic blocks (Barton, see FIG. 6 along with ¶ [0067], “Given that the content is randomized, as session data begins to accrue, a pattern will begin to emerge (See FIG. 6 for a simple example). The locations having positions on the enumerated pattern credential (for a given set of challenges) will always be getting hits when the locations are being tracked. The rest of the locations for a given number in a field will be randomly scattered throughout the rest of the grid”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kaafar with the teaching of Barton because the use of Barton’s idea (Barton, abstract) could provide Kaafar (Kaafar, abstract) the ability to perform an interactive random selection of characters as algorithmic blocks of content fields for authenticating respond, “The locations having positions on the enumerated pattern credential (for a given set of challenges) will always be getting hits when the locations are being tracked. The rest of the locations for a given number in a field will be randomly scattered throughout the rest of the grid. So, statistically speaking, over a number of 

Regarding claim 2, the combination of Kaafar and Barton teach all the limitations of claim 1. Further Kaafar teaches: further comprising a step of adapting the convention (Kaafar, see ¶¶ [0131-0133], “the challenge set of cognitive information elements are typically a set of images or icons which the user is able to recognise and identify quickly and easily. This set of challenge cognitive information elements includes elements of the secret set of cognitive information elements, which are those elements the user has selected during the registration process to be secret and the knowledge of which is the criteria for future authentication”; “There are many forms of cognitive challenges, and the challenge does not need to be a literal question and may be any form of challenge that requires a user to respond … the user is challenged to identify images that belong to a user designated set of images out of a larger set of images that are displayed. The secret for the purpose of authentication in this case may be the full set of user designated images”).

Regarding claim 3, the combination of Kaafar and Barton teach all the limitations of claim 2. Further Barton teaches: wherein the adaptation step comprises a step of: simplifying the initially determined convention by reducing the number of basic algorithmic blocks (Barton, see ¶ [0065], “there are many different embodiments that can be used: the grid can be larger or smaller, the enumerated pattern credential can be longer or shorter and the full challenge can contain more or less characters”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kaafar with the teaching of Barton because the use of Barton’s idea (Barton, abstract) could provide Kaafar (Kaafar, abstract) the ability to perform an interactive random selection of characters as algorithmic blocks of content fields for authenticating respond, “The locations having positions on the 

Regarding claim 4, the combination of Kaafar and Barton teach all the limitations of claim 2. Further Barton teaches: wherein the adaptation step comprises a step of: complexifying the initially determined convention by increasing the number of basic algorithmic blocks (Barton, see ¶ [0065], “there are many different embodiments that can be used: the grid can be larger or smaller, the enumerated pattern credential can be longer or shorter and the full challenge can contain more or less characters”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kaafar with the teaching of Barton because the use of Barton’s idea (Barton, abstract) could provide Kaafar (Kaafar, abstract) the ability to perform an interactive random selection of characters as algorithmic blocks of content fields for authenticating respond, “The locations having positions on the enumerated pattern credential (for a given set of challenges) will always be getting hits when the locations are being tracked. The rest of the locations for a given number in a field will be randomly scattered throughout the rest of the grid. So, statistically speaking, over a number of sessions, the actual enumerated pattern credential positions will have more hits than the other fields in the grid” (Barton, ¶ [0067]).

Regarding claim 5, the combination of Kaafar and Barton teach all the limitations of claim 3. Further Barton teaches: wherein the simplification or complexification step comprises randomly selecting basic algorithmic blocks to be removed from, respectively added to, the convention (Barton, first see ¶ [0065], “there are many different embodiments that can be used: the grid can be larger or smaller, the enumerated pattern credential can be longer or shorter and the full challenge can contain more or less characters … The parameters defining the test case's embodiments are: a lOxlO grid, an enumerated pattern credential that has 10 positions, the digital content in the grid fields are the numbers 1 to 10, ten of each one. So ten number 1 's are randomly distributed throughout the grid. Ten number 2 's are randomly distributed throughout the grid. Ten number 3's are randomly distributed throughout the grid, etc” then see ¶ [0067], “This and the grid data are the only pieces of information an attacker needs to be able to crack the credential, given enough sessions. For the login operation, the grid filled with a random array of characters is sent to the browser. The character that constitutes a response is sent back. For a given response, say the character is '4', there are 10 fields in the grid that contain that character. The attacker can put a mark in those ten positions and save it (see FIG. 5). The attacker would do that for all 5 responses to the challenge positions. If all of the character responses are unique, so that five characters are included in the response, that single session would have 50 locations of the 100 locations on the grid ( 50%) would have a mark in them. At such a low number of total sessions nothing is leaked about the credential”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kaafar with the teaching of Barton because the use of Barton’s idea (Barton, abstract) could provide Kaafar (Kaafar, abstract) the ability to perform an interactive random selection of characters as algorithmic blocks of content fields for authenticating respond, “The locations having positions on the enumerated pattern credential (for a given set of challenges) will always be getting hits when the locations are being tracked. The rest of the locations for a given number in a field will be randomly scattered throughout the rest of the grid. So, statistically speaking, over a number of sessions, the actual enumerated pattern credential positions will have more hits than the other fields in the grid” (Barton, ¶ [0067]).
Regarding claim 7, the combination of Kaafar and Barton teach all the limitations of claim 1. Further Kaafar teaches: further comprising at least one step of testing the determined convention (Kaafar, see ¶¶ [0127 and 0241], “A cognitive challenge is a form of challenge response authentication. In challenge-response authentication, the system presents a challenge that invites a user to participate in a test that if the user passes proves the user is in fact the person that the user is claiming to be. The challenge may be a question where the user must provide a valid answer”; “The authentication process (also known as a testing process) in the authentication method consists of S challenging the user U to reproduce the biometric feature that matches the template”).

Regarding claim 9, the combination of Kaafar and Barton teach all the limitations of claim 7. Further Kaafar teaches: further comprising a step of: simplifying the convention following one or more failures of the test step (Kaafar, see FIG. 4A-D-FIG.6 along with  ¶¶ [0126-0127], “Upon receipt of the username "John Smith" from the screen, method 300 presents 310 on the screen a set of cognitive information elements to the user, as shown in FIG. 4(b ) … It should be noted that it is possible that the first subset may include none of the images that have been designated by the user during the registration process”; “In challenge-response authentication, the system presents a challenge that invites a user to participate in a test that if the user passes proves the user is in fact the person that the user is claiming to be. The challenge may be a question where the user must provide a valid answer. Typically a challenge-response requires the existence of a shared secret which is known to both the user and the system” that reads on applicant’s limitations).

Regarding claim 10, the combination of Kaafar and Barton teach all the limitations of claim 7. Further Kaafar teaches: further comprising a step of: determining a new convention following one or more failures of the test step (Kaafar, see FIG. 4A-D-FIG.6 along with  ¶¶ [0126-0127], “Upon receipt of the username "John Smith" from the screen, method 300 presents 310 on the screen a set of cognitive information elements to the user, as shown in FIG. 4(b ) … It should be noted  

Regarding claim 12, the combination of Kaafar and Barton teach all the limitations of claim 7. Further Kaafar teaches: wherein the registered convention associated with a user is also associated with a service identifier (Kaafar, see FIG. 5 item 514 along with  ¶ [0152 ], “The "CIE" field 514 contains challenge information elements (for example, images, or identifiers of the cognitive information elements) that are used to construct the cognitive challenge. The challenge information elements include a first set of challenge information elements that have been designated by the user during the registration process and a second set of challenge information elements that have not been designated during the registration process. The "CIE" field 514 may also contain a set of numbers ( or weights) associated with challenge information elements. The set of numbers can be pre-determined” that reads on applicant’s limitations).

Regarding claim 13, this claim defines a method claim that corresponds to method claim 1. Claim 13 has additional limitations such as “generating a challenge compatible with the convention; receiving a response to the challenge received from the user terminal; comparing the response received with a response calculated by applying the convention to the challenge generated” that are disclosed by Kaafar that first see ¶ [0361] and then see ¶ [0330 and 0341]. Therefore, claim 13 is rejected with the same rational as in the rejection of claim 1 and disclosed paragraphs cited above. 

Regarding claim 14, the combination of Kaafar and Barton teach all the limitations of claim 13. Further Kaafar teaches: wherein the challenge generated is different from all of the challenges previously generated for the same user (Kaafar, see ¶ [0348 ], “ If the user is successful, method 300 presents how many login rounds have been passed, and issues a new challenge or a token to indicate authentication to the user” that reads on applicant’s limitations).

Regarding claim 15, the combination of Kaafar and Barton teach all the limitations of claim 13. Further Kaafar teaches: wherein the challenge is transmitted directly to the user terminal (Kaafar, see FIG. 4A-D and related texts that reads on applicant’s limitations).

Regarding claim 16, the combination of Kaafar and Barton teach all the limitations of claim 13. Further Kaafar teaches: the challenge is transmitted to a service acting as a proxy between the server and the user terminal (Kaafar, see ¶ [0091], “the service access device 103 can be implemented as part of other devices operated by the service provider. For example, the service access device 103 can be part of an Automated Teller Machine (ATM) operated by a bank” that reads on applicant’s limitations).

Regarding claim 17, this claim defines a device claim that corresponds to method claim 1 and does not define beyond limitations of claim 1. Therefore, claim 17 is rejected with the same rational as in the rejection of claim 1. 

Regarding claim 18, this claim defines a device claim that corresponds to method claim 13 and does not define beyond limitations of claim 13. Therefore, claim 18 is rejected with the same rational as in the rejection of claim 13. 

Regarding claim 19, this claim defines a computer-readable medium claim that corresponds to method claim 1. Claim 19 has additional limitations such as “computer-readable medium” that are disclosed by Kaafar that first see ¶ [0107]. Therefore, claim 19 is rejected with the same rational as in the rejection of claim 1 and disclosed paragraphs cited above.


Regarding claim 21, this claim defines a method claim that corresponds to method claim 5 and does not define beyond limitations of claim 5. Therefore, claim 21 is rejected with the same rational as in the rejection of claim 5. 

21.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaafar et al. U.S. 2019/0141033 hereinafter “Kaafar” Filed May 10, 2017 with priority data filed on May 10, 2016 in view of Barton et al. U.S. 2014/0115670 hereinafter “Barton” Published Apr. 24, 2014 further in view of Thelin et al. U.S. 2016/0134635 hereinafter “Thelin” Published May 12, 2016. 

Regarding claim 6, the combination of Kaafar and Barton teach all the limitations of claim 3. The combination of Kaafar and Barton do teach added convention in above limitations.  The combination of Kaafar and Barton do not explicitly disclose: wherein the simplification or complexification step comprises receiving the user’s selection of basic algorithmic blocks to be removed from, respectively added to, the convention
However Thelin does teach: wherein the simplification or complexification step comprises receiving the user’s selection of basic algorithmic blocks to be removed from, respectively added to, the convention (Thelin, see ¶ [0089], “Responsive to a user selection of the edit option 626 corresponding to one of the contacts 620, the user may be enabled to edit the contact 620. For example, the contact information associated with the contact may be changed or added (e.g., a telephone number may be changed, added, etc.), the name associated with the contact may be changed or added, other contact information may be edited, and combinations thereof. Responsive to a user selection of the   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kaafar and Barton with the teaching of Thelin because the use of Thelin’s idea (Thelin, ¶ [0074]) could provide Kaafar (Kaafar, abstract) in view of Barton (Barton, Abstract) the ability to perform an interactive user edit option for removing added user previous selections for having unique identifier of user selection, “the contact information associated with the contact may be changed or added (e.g., a telephone number may be changed, added, etc.), the name associated with the contact may be changed or added, other contact information may be edited, and combinations thereof” (Thelin, ¶ [0089]).

Allowable Subject Matter
22.	Claims 8 and 11 are objected to as having allowable subject matter, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the 35 USC 112 and 35 USC 101 rejections set forth in the Office action. Reason for allowance will be furnished upon allowance of the application.

Examiner note:
23.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yaron Gvili US 2017/0149796 A1 disclose allowing a third party verifier to verify aspects of secured data, or successful communication thereof.	
Reimair et al. IEEE 2016 The 2nd IEEE Workshop on Security and Privacy in the Cloud, “Emulating U2F authenticator devices” disclose enabling the use of existing cryptographic devices a user already carries around (e. g. a bank
card or her smartphone). Second, providing increased token mobility by enabling remote authenticator tokens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/KHALIL NAGHDALI/
Primary Examiner, Art Unit 2437